Case 1:19-cr-00282-AMD-SMG Document 54 Filed 08/03/20 Page 1 of 3 PageID #: 122




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
  UNITED STATES OF AMERICA,
                                                                  :
                                          Plaintiff,              :   MEMORANDUM DECISION
                                                                  :   AND ORDER
                            - against -
                                                                  :   19-CR-282 (AMD) (SMG)
 AKRAM SHARIPOV,                                                  :
                                                                :
                                         Defendant.
 -------------------------------------------------------------- X
 ANN M. DONNELLY, United States District Judge:

          On April 25, 2019, the defendant was charged with participating in the use of extortionate

 means to collect extensions of credit in violation of 18 U.S.C. § 894. (ECF No. 1.) The

 complaint charged two additional defendants, Zarif Fayziev and Davlat Gulomov. (Id.)

           The defendant was indicted on those charges on June 20, 2019 (ECF No. 27), but the

 government dismissed the charges against Fayziev and Gulomov without prejudice. (See 19-MJ-

 395, ECF Nos. 28, 29.) At his arraignment on June 27, 2020, the defendant was represented by

 retained counsel, Farrukh Nuridinov. (See ECF No. 30.)

          On January 17, 2020, Mr. Nuridinov moved for leave to withdraw as counsel, citing a

 breakdown in his relationship with the defendant. (ECF No. 35; ECF No. 35-1 ¶ 5.) In his

 affidavit of support, Mr. Nuridinov asserted that the defendant had retained Igor Niman—who

 had previously filed a notice of appearance on behalf former co-defendant Fayziev (19-MJ-395,

 ECF No. 9)—to represent him in this action. (ECF No. 35-1 ¶¶ 6-7.) By order dated January 21,

 2020, I referred the motion to Magistrate Judge Steven M. Gold.

          At a January 24, 2020 hearing, the government advised Judge Gold that it intended to

 move to disqualify Mr. Niman because of his ongoing representation of Mr. Fayziev. (ECF No.
Case 1:19-cr-00282-AMD-SMG Document 54 Filed 08/03/20 Page 2 of 3 PageID #: 123




 43 at 4:6-10.) Mr. Niman acknowledged that he would be obligated to represent his original

 client and could not represent the defendant if the government brought new charges against Mr.

 Fayziev. (Id. at 11:4-15, 12:18-13:7.) Judge Gold granted Mr. Nuridinov’s motion to withdraw,

 and appointed CJA counsel Mark DeMarco to represent the defendant until the Court resolved

 the government’s motion to disqualify Mr. Niman. (Id. at 18:8-15; ECF No. 38.)

         On January 27, 2020, the government filed its sealed motion to disqualify Mr. Niman

 from representing the defendant. (ECF No. 37.) The defendant did not file an opposition brief.

         On February 14, 2020, Judge Gold issued a report and recommendation in which he

 recommended that Mr. Niman be disqualified from representing the defendant; Judge Gold

 outlined the specific reasons for his recommendation in a sealed supplement to the report and

 recommendation. (ECF Nos. 44, 45.) The defendant did not file an objection to Judge Gold’s

 recommendation.

         A district court “may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

 portions of the report and recommendation to which no timely objection has been made, “a

 district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

 v. N. Am. Globex Fund, L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation

 marks omitted).




                                                        2
Case 1:19-cr-00282-AMD-SMG Document 54 Filed 08/03/20 Page 3 of 3 PageID #: 124




        I have reviewed Judge Gold’s well-reasoned report and recommendation and find no

 error. Accordingly, I adopt the report and recommendation. The government’s motion to

 disqualify Igor Niman as counsel for the defendant is granted.



 SO ORDERED.

                                                              s/Ann M. Donnelly
                                                             ___________________________
                                                             ANN M. DONNELLY
                                                             United States District Judge

 Dated: Brooklyn, New York
        August 3, 2020




                                                    3
